Citation Nr: 0831562	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aortic 
enlargement/aortic aneurysm, to include as secondary to 
hypertension.

2.  Entitlement to an effective date earlier than September 
9, 2004, for the grant of an increased rating of 50 percent 
for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to May 
1992, with seven years of prior active service noted in the 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and April 2005 rating decisions 
of the Regional Office (RO) that denied service connection 
for aortic aneurysm, to include as secondary to hypertension, 
and granted an increased rating for migraine headaches, 
assigning a 50 percent evaluation effective September 9, 
2004.  The veteran disagreed with the denial of service 
connection as well as the effective date assigned for her 
service-connected migraine headaches.

The issue of entitlement to service connection for aortic 
enlargement/aortic aneurysm is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

A VA outpatient treatment report dated January 21, 2004, 
shows symptoms consistent with those providing the basis for 
the award of a 50 percent rating for migraine headaches.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
January 21, 2004, for the 
grant of a 50 percent rating for migraine headaches, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8100 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating for her headaches, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA. 

The Board notes that VCAA notice with respect to the appeal 
for an earlier effective date for the award of an increased 
rating for her headache disorder has not been provided.  
However, such is not prejudicial to the appellant in this 
case.  The notice pertaining to the underlying claim for an 
increased rating requested medical evidence and information 
which would establish that her condition was worse.  Such 
evidence was ultimately received and resulted in assignment 
of the maximum evaluation for her disorder.  The veteran 
disagreed with the effective date assigned, and provided 
argument concerning the date she filed the claim, the extent 
of her symptoms during that time frame, and that due to the 
severity of her symptoms the effective date should be the 
date of her claim.  She further acknowledged the basis for 
the effective date assigned by the RO as being outpatient 
treatment reports.  Her statements reflect actual knowledge 
of the requirements for the assignment of an earlier 
effective date in this matter.  Moreover, the Board notes the 
veteran is an RO employee and involved in processing benefit 
claims, which also supports the conclusion that she possesses 
actual knowledge of the requirements to substantiate her 
claim.  Finally, she has indicated that all evidence to 
support her claim is of record. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran, service treatment records, private medical 
records, employment records, VA outpatient treatment reports, 
and VA examination reports.

As discussed above, the veteran had actual knowledge of the 
evidence necessary to substantiate her claim, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing detailed 
argument, employment records, medical evidence, and release 
forms.  Thus, she was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
notice error is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran filed her claim for an increased rating for 
service connected headaches on June 22, 2001.  The RO 
ultimately awarded the increased 50 percent rating effective 
September 9, 2004.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

In her notice of disagreement, the veteran specifically 
requested an effective date of June 22, 2001, for the 50 
percent evaluation assigned to her service-connected migraine 
headaches.  Based on the evidence of record, the Board finds 
that an effective date of January 21, 2004, for the grant of 
a 50 percent evaluation for the veteran's service-connected 
migraine headaches is warranted.

In an October 2002 VA examination, the veteran reported 
losing at least two days per month from work.  She described 
daily headaches of a throbbing nature.  The examiner noted 
that the veteran had an appropriate evaluation with 
neurological examinations being normal and computerized 
tomograms of the brain being normal in her past medical 
history.  The examiner concluded that the veteran most 
probably had a drug rebound headache or what might be called 
a transformed migraine.  He also noted that the veteran 
reported an increase in the severity and frequency of her 
headaches primarily because of the drug rebound effect.  

VA medical records from June 2000 to September 2004 reflect 
the veteran was periodically treated for chronic headaches 
and her active problems and past medical history included 
migraines.  In June 2000, the veteran was assessed with 
migraine headaches.  On January 21, 2004 a telephone contact 
with the veteran revealed the veteran reporting a long 
history of migraines which had worsened over the past three 
to four days without relief with Midrin.  She reported some 
nausea but no vomiting.  An appointment was made for her on 
January 23, 2004.  On January 23, 2004, the veteran 
complained of chronic severe headaches and reported that she 
missed 132 hours from work since September 3, 2003 due to 
such headaches.  She stated that the reported that the pain 
was associated with nausea and visual disturbances (seeing 
blue and pink spots), but no vomiting or photophobia.  She 
reported experiencing severe headaches 26 days out of the 
month.  In March 2004 and September 2004 the veteran 
continued to report experiencing severe headaches 26 days out 
of the month.  In addition, in September 2004, the veteran 
reported pain was associated with nausea and visual 
disturbance (seeing blue and pink spots). 

In a March 2005 VA examination, the veteran reported 
developing headaches approximately three times per month.  
She reported episodes of two kinds of headaches occurring 
with daily headaches accompanied by nausea and dizziness and 
bad headaches associated with nausea that last 5 to 36 hours.  
The examiner noted the veteran's vascular headaches 
associated with nausea and/or dizziness were getting worse, 
in particular, more frequent and intense.  In a March 2005 
addendum, the examiner opined that the veteran had migraine 
headaches were at least as likely as not the progression of 
the previous service-connected tension headaches associated 
with nausea and/or dizziness. 

The veteran submitted documentation of her leave usage from 
work from June 2003 to May 2004, including both accrued and 
advanced sick leave for a "serious health condition."  No 
specific condition was noted.  In June 2003 she was approved 
for 144 advanced sick leave, which the veteran reported was 
for an unrelated surgical procedure.  The records reflect 
approximately 100 hours of leave were used from August 2003 
through May 2004, most reflecting leaving early from work.  
However, the Board notes some of these leave requests 
correspond with VA medical appointments for primary care 
follow ups for multiple conditions and foot treatment, rather 
than reflecting her leaving work due to headache pain.  Thus, 
as the reason for the leave is not specified and it is clear 
that not all of the slips reflect leave due to headaches, the 
proportion of the leave utilized due to headache pain versus 
medical appointments and other conditions cannot reasonably 
be determined. 

After a review of the record, the Board finds that in 
resolving all doubt in favor of the veteran, an effective 
date of January 21, 2004 for the grant of a 50 percent 
evaluation for the veteran's service-connected migraine 
headaches is warranted.  The Board notes that the January 23, 
2004 outpatient report indicates symptoms of nausea and 
visual disturbance (seeing blue and pink spots) associated 
with her headaches.  Such symptoms are the same as those 
discussed in the September 2004 outpatient report that 
previously served as the basis for the award of a 50 percent 
evaluation.  The January 23, 2004 note also reflects the 
medical appointment scheduled in response to the January 21, 
2004 telecare note wherein the veteran reported increased 
severity of headaches for the past three to four days with 
some nausea.  Thus, the Board concludes that the medical 
evidence supports a finding of 50 percent rating for migraine 
headaches back to January 21, 2004.  An even earlier 
effective date is not warranted, as the medical evidence does 
not reflect completely prostrating attacks productive of 
severe economic inadaptability prior to that date.  Rather, 
the evidence reflects migraine headaches on the problem list, 
and complaints of chronic headaches, but without any 
indications of nausea, visual disturbance consistent with 
prostrating attacks.  


ORDER

An earlier effective date of January 21, 2004 for the award 
of a 50 percent rating for service-connected migraine 
headaches is granted, subject to the law and regulations 
governing the payment of monetary benefits.

REMAND

The veteran has claimed service connection for an enlarged 
aorta/aortic aneurysm, as secondary to her service connected 
hypertension.  While the medical opinions indicate that her 
hypertension has not caused the claimed condition, there are 
opinions indicating that her hypertension could be an 
aggravating factor.  The VA examiner noted during the 
September 2004 examination that her hypertension is under 
good control.  He stated that once her aneurysm gets to be 5 
cm, if in fact it does, it will need to be repaired and that 
the progression of the aneurysm will most likely be related 
to her hypertension if it is poorly controlled.  

When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310.

It is not clear from the record whether any such aggravation 
has occurred at this point, as the VA examiner noted that 
uncontrolled hypertension is an aggravating factor, but her 
hypertension is deemed to be controlled.  Thus, a remand is 
necessary to determine whether the veteran's enlarged 
aorta/aortic aneurysm has, in fact, been aggravated by her 
hypertension beyond the normal progress of the disorder, and 
if so, the estimated level of such aggravation.  Thus, a VA 
examination is necessary.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand corrective 
notice should be provided. 

Accordingly, the case is REMANDED for the following 
action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who have 
treated her for aortic enlargement/aortic 
aneurysm since December 2004.  After 
securing any necessary release, such 
records should be obtained and associated 
with the claims file.  

3.  The veteran should be afforded a VA 
examination by a cardiologist to 
determine the nature and severity of her 
aortic enlargement/aortic aneurysm and 
its relationship to her service connected 
hypertension.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran's 
aortic enlargement/aortic aneurysm has 
been permanently worsened beyond normal 
progress (aggravated) by her 
hypertension.  In rendering this opinion, 
the examiner should address whether the 
records reflect that the veteran's 
hypertension has been primarily 
controlled or whether such had been 
uncontrolled.  If the examiner finds that 
her aortic enlargement/aortic aneurysm 
has been aggravated beyond normal 
progress by her hypertension, the 
examiner should indicate the baseline 
level of disability and the level of 
increased disability in the aortic 
enlargement/aortic aneurysm caused by the 
hypertension.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


